Citation Nr: 0312959	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  93-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chloracne and resulting 
residual facial scars, claimed as residuals of exposure to 
Agent Orange during service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from June 1967 
to June 1970 and from July 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  That rating decision, in part, denied 
service connection for chloracne and facial scars as 
residuals of Agent Orange exposure during service.  

The case was previously before the Board in February 2001, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  The service medical records do not show any treatment for 
skin disorders or any residual scarring from any acneform 
disease.

5.  Recent VA medical examination reveals that the veteran 
has residual acne type scarring on both cheeks.  


CONCLUSION OF LAW

Chloracne, including any residual scars, was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated July 2002.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. §  1116(f) (West 2002).  Review of 
the veteran service personnel records reveal that he had 
service in the Republic of Vietnam during his first period of 
military service which was from June 1967 to June 1970.  As 
such, the veteran is presumed to have been exposed to an 
herbicide agent, Agent Orange, during this period of service.

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The veteran claims that he was exposed to Agent Orange during 
active service in Vietnam during his first period of military 
service from June 1967 to June 1970.  He claims that as a 
result of this exposure he developed severe acne type skin 
lesions on his face.  In written statements and in sworn 
hearing testimony before RO hearing officers, the veteran 
indicated that his acne lesions were treated by lancing and 
injections at military hospitals in the United States.  

VA examination reports dated March 1991 and March 1999 
confirm that the veteran has residual atrophy, scarring, 
pocking, and cratering of both cheeks, which is consistent 
with residual acneform disease scarring.  The evidence 
clearly shows that the veteran currently has residual acne 
type scarring of the face.  The difficulty with the veteran's 
claim is that there is no medical evidence showing chloracne 
or any acneform disease during service. 

The period of service in question is the veteran's first 
period of active service from June 1967 to June 1970.  It was 
during this period of time that he served in Vietnam and is 
presumed to have been exposed to Agent Orange.  The RO has 
obtained the veteran's service medical records.  His service 
medical records for his second period of military service 
appear to be complete.  However, the service medical records 
for the veteran's first period of service contain only his 
entrance and separation examination reports.  VA has 
requested any additional service medical records for the 
veteran's first period of service on several occasions only 
to be informed that all available records had already been 
sent to VA.  

The available service medical records do not show that the 
veteran suffered from chloracne or any acneform disease 
during service.  In June 1970, separation examination of the 
veteran was conducted pursuant to his separation from his 
first period of military service.  On examination the 
veteran's head, face, neck, scalp, and skin were evaluated as 
"normal" with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history the 
indicated "no" to the question asking if he had any skin 
diseases.  The Board notes that if the veteran had the severe 
acneform disease during his first period of service, as he 
claims, the residual scars would have been noted on this 
examination report.  Also, the veteran himself did not report 
any such disease or treatment to the examining physician as 
indicated by his entries on his report of medical history.  

The veteran's service medical records from his second period 
of active military service, July 1974 to April 1977, are of 
record.  The entrance examination report is dated May 1974 
and indicates that the veteran's head, face, neck, scalp, and 
skin are "normal" with no abnormalities noted by the 
examining physician.  Again, on the accompanying report of 
medical history, the veteran indicated that he did not have a 
history of skin diseases.  An August 1975 medical examination 
report notes a scar on the veteran's right wrist.  Two 
different separation examination reports dated in March 1977 
indicate that the veteran had scars on both of his thighs, 
his back, and his left upper lip.  However, there is no 
indication that these are acneform type scars.  Again, the 
veteran did not report having a history of skin disease at 
this examination.  

The preponderance of the evidence is against the veteran's 
claim.  The Board finds that, although the veteran has met 
the regulatory presumption of active service in the Republic 
of Vietnam during the Vietnam era, no competent medical 
evidence has been submitted demonstrating that chloracne of 
any acneform disease was present during service or within a 
year of the veteran's exposure to Agent Orange.  The veteran 
currently has residual scarring and pocking on his face.  He 
states that he had a severe acneform outbreak on his face and 
that he was treated for this during service.  However, the 
available service medical records do not show any treatment 
or any residual scarring noted during service.  As such, the 
veteran's claim must be denied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again the available evidence of record does not show that the 
veteran had chloracne or any acne form disease during 
service.  While the veteran states that he had such a 
disease, the evidence of record shows a lack of facial 
scarring and that the veteran did not report having any skin 
disease during service on his medical history questionnaires.  
The preponderance of the evidence is against the veteran's 
claim for service connection for chloracne and resulting 
residual facial scars.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for chloracne and resulting residual 
facial scars is denied.   



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

